240 F.2d 600
Jack E. SHERMAN, Harvey B. Sherman and Sarah Kotin, Appellants,v.UNITED STATES of America.
No. 12037.
United States Court of Appeals Third Circuit.
Argued January 22, 1957.
Decided February 12, 1957.

Appeal from the United States District Court for the Eastern District of Pennsylvania; C. William Kraft, Jr., Judge.
Before BIGGS, Chief Judge, and McLAUGHLIN and HASTIE, Circuit Judges.
Stephen B. Narin, Philadelphia, Pa. (Leon Ehrlich, Ehrlich, Narin & Garfinkel, Philadelphia, Pa., on the brief), for appellants.
Davis W. Morton, Jr., Washington, D. C. (Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, I. Henry Kutz, Attys., Dept. of Justice, Washington, D. C., W. Wilson White, U. S. Atty., Philadelphia, Pa., on the brief), for the United States.
PER CURIAM.


1
An examination of the briefs of the parties and consideration of the oral arguments convince us that the court below committed no error. Accordingly, the judgment will be affirmed on the careful findings and opinion of Judge Kraft, D.C. E.D.Pa.1956, 141 F. Supp. 369.